DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-09-02 (herein referred to as the Reply) where claim(s) 9-13, 16-23, 26-30 are pending for consideration.
35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nam_964 (US20130258964) in view of Frenne_679 (US20160149679)
Claim(s) 9, 29
Nam_964 teaches
transmission circuitry configured to transmit, to the terminal apparatus, a Channel State Information Process (CSI Process) to associate at least a Channel State Information - Reference Signal (CSI-RS) with a Channel State Information Interference Measurement (CSI-IM); and A CSI Process that is associated with a CSI-RS resource and CSI-IM per the 3GPP LTE Specification. CSI process information is sent from BS to UE via wireless radio which includes circuitry (para. 0068, 0070, 0142; Table 6).
	reception circuitry configured to receive, from the terminal apparatus, a channel state information generated from the CSI-RS, UE sends to BS CSI derived from CSI-RS in accordance with, e.g. CSI IE via wireless radio which includes circuitry (FIGS. 7-0, para. 0069-0074, 0089).
wherein the CSI Process is configured with information indicating a plurality of CSI-RS configurations, CSI-RS type and associated parameters are transmitted to UE, e.g. transmission mode and/or what subframes the CSI-RS is allocated to. Implicitly there are various types and modes and therefore would constitute a plurality of configurations. (para.  0069-0074, 0126, 0135).
	wherein the information indicating each of the plurality of CSI-RS configurations is information indicating a resource element in a subframe to which the CSI-RS is mapped, and CSI-RS and resource elements of subframes are mapped in accordance with the CSI Process configuration information. For example, specifying applicable subframes for the CSI process in the CSI-RS-Config Fields (para. 0050, 0150; CSI-RS-Config Field tables).
Nam_964 does not explicitly teach
wherein the reception circuitry receives the channel state information including information indicating one CSI-RS configuration selected by the terminal apparatus, from among the plurality of CSI-RS configurations. 
However in a similar endeavor, Frenne_679 teaches
	wherein the reception circuitry receives the channel state information including information indicating one CSI-RS configuration selected by the terminal apparatus, from among the plurality of CSI-RS configurations. In a CSI report, to the base station the UE may provide an indication confirming which CSI-RS resource is measured, the indication comprising an index of the measured CSI-RS resource. In one embodiment, it is the wireless device that selects the CSI-RS configuration among many possibilities. <para. 0075, 0078, 0081-0082, 0123>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 with the embodiment(s) disclosed by Frenne_679. One of ordinary skill in the art would have been motivated to make this modification in order to improve CSI feedback in a cellular communications network that utilizes beamformed CSI Reference Signals (CSI-RSs) such that the same CSI-RS resource may be reused over time in different beams. See para. 0029.
Claim(s) 19, 30
Nam_964 teaches
reception circuitry configured to receive, from the base station apparatus, a Channel State Information Process (CSI Process) to associate at least a Channel State Information – Reference Signal (CSI-RS) with a Channel State Information Interference Measurement (CSI-IM); A CSI Process that is associated with a CSI-RS resource and CSI-IM per the 3GPP LTE Specification. CSI process information is sent from BS to UE (para. 0068, 0070, 0142; Table 6).
	channel state information generation circuitry configured to generate channel state information from the CSI-RS; and (FIGS. 2A-4, 11-14; para 0035, 0043-0046).
	transmission circuitry configured to transmit, to the base station apparatus, the channel state information,  UE sends to BS CSI derived from CSI-RS in accordance with, e.g. CSI IE (FIGS. 7-9, para. 0069-0074, 0089).
	wherein the CSI Process is configured with information indicating a plurality of CSI-RS configurations, CSI-RS type and associated parameters are transmitted to UE, e.g. transmission mode and/or what subframes the CSI-RS is allocated to. Implicitly there are various types and modes and therefore would constitute a plurality of configurations. (para.  0069-0074, 0126, 0135).
wherein the information indicating each of the plurality of CSI-RS configurations is information indicating a resource element in a subframe to which the CSI-RS is mapped, and CSI-RS and resource elements of subframes are mapped in accordance with the CSI Process configuration information. For example specifying applicable subframes for the CSI process in the CSI-RS-Config Fields (para. 0050, 0150; CSI-RS-Config Field tables).
Nam_964 does not explicitly teach
wherein the channel state information generation circuitry generates the channel state information including information indicating one CSI-RS configuration selected by the terminal apparatus, from among the plurality of CSI-RS configurations.
However in a similar endeavor, Frenne_679 teaches
wherein the channel state information generation circuitry generates the channel state information including information indicating one CSI-RS configuration selected by the terminal apparatus, from among the plurality of CSI-RS configurations. In a CSI report, to the base station the UE may provide an indication confirming which CSI-RS resource is measured, the indication comprising an index of the measured CSI-RS resource. In one embodiment, it is the wireless device that selects the CSI-RS configuration among many possibilities. <para. 0075, 0078, 0081-0082, 0123>.Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 with the embodiment(s) disclosed by Frenne_679. One of ordinary skill in the art would have been motivated to make this modification in order to improve CSI feedback in a cellular communications network that utilizes beamformed CSI Reference Signals (CSI-RSs) such that the same CSI-RS resource may be reused over time in different beams. See para. 0029.
Claim(s) 18
Nam_964 teaches
wherein in a case of a prescribed transmission mode the base station apparatus transmits the CSI Process. Base station communications in accordance with at least MIMO, LTE or 3GPP which is considered a prescribed transmission mode. Therefore, when base station sends CSI Process to UE, it does so in accordance with the aforementioned mode(s). <para. 0003, 0068, 0071, and 0124; Abstract, Claim 1, 2, 6>.

Claim(s) 28
Nam_964 teaches
wherein in a case of a prescribed transmission mode the terminal apparatus receives the CSI Process. Base station communications in accordance with at least MIMO, LTE or 3GPP which is considered a prescribed transmission mode. Therefore, when base station sends CSI Process to UE, it does so in accordance with the aforementioned mode(s). <para. 0003, 0068, 0071, and 0124; Abstract, Claim 1, 2, 6>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nam_964 (US20130258964) in view of Frenne_679 (US20160149679), and further view of Kim_432 (US20150288432)
Claim(s) 11
Nam_964 does not explicitly teach
wherein the reception circuitry receives the information indicating one of the plurality of CSI-RS configurations, and a rank indicator in the same subframe.
However in a similar endeavor, Kim_432 teaches
	wherein the reception circuitry receives the UE reporting to base station <para. 0158, 0173, 0179, 0187>.
information indicating one of the plurality of CSI-RS configurations, and The PMI, CSI, RI correspond to a linked process and therefore is considered information indicating the linked CSI process. <para. 0163-0164, 0179, 0187>.
a rank indicator in the same subframe. feedback mode including sending RI, PMI, and CQI in same subframe <para. 0159, 0163-0164, 0173-0174, 0180, 0187>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 and Frenne_679 with the embodiment(s) disclosed by Kim_432. One of ordinary skill in the art would have been motivated to make this modification in order to transmit and receive CSI more efficiently in a wireless communication system. See para. 0026. and Technical Field.
Claim(s) 21
Nam_964 does not explicitly teach
wherein the transmission circuitry transmits the information indicating one of the plurality of CSI-RS configurations, and a rank indicator in the same subframe.
However in a similar endeavor, Kim_432 teaches
wherein the transmission circuitry transmits the UE reporting to base station <para. 0158, 0173, 0179, 0187>.
information indicating one of the plurality of CSI-RS configurations, and The PMI, CSI, RI correspond to a linked process and therefore is considered information indicating the linked CSI process. <para. 0163-0164, 0179, 0187>.
a rank indicator in the same subframe. feedback mode including sending RI, PMI, and CQI in same subframe <para. 0159, 0163-0164, 0173-0174, 0180, 0187>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 and Frenne_679 with the embodiment(s) disclosed by Kim_432. One of ordinary skill in the art would have been motivated to make this modification in order to transmit and receive CSI more efficiently in a wireless communication system. See para. 0026. and Technical Field.
Claim(s) 12
Nam_964 does not explicitly teach
wherein the reception circuitry receives the information indicating one of the plurality of CSI-RS configurations, a rank indicator, and a precoding matrix indicator in the same subframe.
However in a similar endeavor, Kim_432 teaches
	wherein the reception circuitry receives the UE reporting to base station <para. 0158, 0164, 0187, 0191>.
information indicating one of the plurality of CSI-RS configurations,  The PMI, CSI, RI correspond to a linked process and therefore is considered information indicating the linked CSI process. <para. 0164, 0179-0180, 0187, 0191>.
a rank indicator, and  feedback mode including sending RI, PMI, and CQI in same subframe <para. 0159, 0164, 0174, 0180, 0187, 0191>.
a precoding matrix indicator in the same subframe. feedback mode including sending RI, PMI, and CQI in same subframe <para. 0159, 0164, 0174, 0180, 0187, 0191>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 and Frenne_679 with the embodiment(s) disclosed by Kim_432. One of ordinary skill in the art would have been motivated to make this modification in order to transmit and receive CSI more efficiently in a wireless communication system. See para. 0026. and Technical Field.
Claim(s) 21
Nam_964 does not explicitly teach
wherein the transmission circuitry transmits the information indicating one of the plurality of CSI-RS configurations, and a rank indicator in the same subframe.
However in a similar endeavor, Kim_432 teaches
wherein the transmission circuitry transmits the 
information indicating one of the plurality of CSI-RS configurations, and   The PMI, CSI, RI correspond to a linked process and therefore is considered information indicating the linked CSI process. <para. 0163-0164, 0179, 0187>.
a rank indicator in the same subframe. feedback mode including sending RI, PMI, and CQI in same subframe <para. 0159, 0163-0164, 0173-0174, 0180, 0187>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 and Frenne_679 with the embodiment(s) disclosed by Kim_432. One of ordinary skill in the art would have been motivated to make this modification in order to transmit and receive CSI more efficiently in a wireless communication system. See para. 0026. and Technical Field.
Claim(s) 22
Nam_964 does not explicitly teach
wherein the transmission circuitry transmits the information indicating one of the plurality of CSI-RS configurations, a rank indicator, and a precoding matrix indicator in the same subframe.
However in a similar endeavor, Kim_432 teaches
wherein the transmission circuitry transmits the 
information indicating one of the plurality of CSI-RS configurations The PMI, CSI, RI correspond to a linked process and therefore is considered information indicating the linked CSI process. <para. 0163-0164, 0179, 0187>.
a rank indicator, and  feedback mode including sending RI, PMI, and CQI in same subframe <para. 0159, 0163-0164, 0173-0174, 0180, 0187>.
a precoding matrix indicator in the same subframe. feedback mode including sending RI, PMI, and CQI in same subframe <para. 0159, 0164, 0174, 0180, 0187, 0191>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 and Frenne_679 with the embodiment(s) disclosed by Kim_432. One of ordinary skill in the art would have been motivated to make this modification in order to transmit and receive CSI more efficiently in a wireless communication system. See para. 0026. and Technical Field.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nam_964 (US20130258964) in view of Frenne_679 (US20160149679), and further view of Ihm_683 (US20140198683)
Claim(s) 13
Nam_964 does not explicitly teach
wherein the reception circuitry receives the information indicating one of the plurality of CSI-RS configurations, a rank indicator, and a precoding type indicator in the same subframe.
However in a similar endeavor, Ihm_683 teaches
	wherein the reception circuitry receives the information indicating CSi report based on CSI-RS configuration IE <FIG(s). 8; para. 0103, 0110, 0126-0127>.
one of the plurality of CSI-RS configurations,  CSI can include information based on the previously received CSI RS IE configurations. <FIG(s). 6, 8; para. 0102-0104, 0106, 0111, 0118, 0126-0128, 0132. FIGs. 1, 6; para. 0008, 0016, 0070-0071, 0111, 0119-0124, Table 6)>.
a rank indicator, and  RI and PTI is reported in reported subframe <para. 0005>.
a precoding type indicator in the same subframe. <para. 0005>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 and Frenne_679 with the embodiment(s) disclosed by Ihm_683. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques in estimating channels, particularly using different signaling for different nodes. See Background, Technical Problem and Technical Solution.
Claim(s) 23
Nam_964 does not explicitly teach
wherein the transmission circuitry transmits the information indicating one of the plurality of CSI-RS configurations, a rank indicator, and a precoding type indicator that are generated by the channel state information generation circuitry, in the same subframe.
However in a similar endeavor, Ihm_683 teaches
wherein the transmission circuitry transmits the 
information indicating one of the plurality of CSI-RS configurations, CSI can include information based on the previously received CSI RS IE configurations. <FIG(s). 6, 8; para. 0102-0104, 0106, 0111, 0118, 0126-0128, 0132. FIGs. 1, 6; para. 0008, 0016, 0070-0071, 0111, 0119-0124, Table 6)>.
a rank indicator, and RI and PTI is reported in reported subframe <para. 0005>.
a precoding type indicator that are generated by the channel state information generation circuitry, in the same subframe. RI and PTI is reported in reported subframe <para. 0005>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 and Frenne_679 with the embodiment(s) disclosed by Ihm_683. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques in estimating channels, particularly using different signaling for different nodes. See Background, Technical Problem and Technical Solution.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nam_964 (US20130258964) in view of Frenne_679 (US20160149679), and further view of Sayana_299 (US20130343299)
Claim(s) 16, 26
Nam_964 does not explicitly teach
wherein the CSI-RS is beam-formed to be transmitted.
However in a similar endeavor, Sayana_299 teaches
	wherein the CSI-RS is beam-formed to be transmitted. CSRI-RS is beamformed <FIG(s). 7; para. 0005-0006, 0019, 0192, 0199-0201, 0208-0209>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 and Frenne_679 with the embodiment(s) disclosed by Sayana_299. One of ordinary skill in the art would have been motivated to make this modification in order to provide beamforming quality feedback techniques, for example when MIMO is implemented. See para. 0003-0004.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nam_964 (US20130258964) in view of Frenne_679 (US20160149679), and further view of Wernersson_773 (US20130242773)
Claim(s) 16, 26
Nam_964 does not explicitly teach
wherein the CSI-RS is beam-formed to be transmitted.
However in a similar endeavor, Wernersson_773 teaches
	wherein the CSI-RS is beam-formed to be transmitted. <FIG(s). 6; para. 0056-0058, 0060-0061>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 and Frenne_679 with the embodiment(s) disclosed by Wernersson_773. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved data communications which may provide beamformers with improved link adaptation, modulation, precoding, and transmission rank of the multiple antenna system. See para. 0009.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nam_964 (US20130258964) in view of Frenne_679 (US20160149679), and further view of Wang_718 (US20090168718)
Claim(s) 10
Nam_964 does not explicitly teach
wherein the reception circuitry receives the channel state information including a channel quality indicator calculated based on the information indicating one of the plurality of CSI-RS configurations. 
However in a similar endeavor, Wang_718 teaches
wherein the reception circuitry receives the channel state information including a channel quality indicator calculated based on the information indicating one of the plurality of CSI-RS configurations. A CQI report may include identifying information corresponding to a CQI configuration - for example, a number indicating a CQI reporting process, a process ID and/or CQI report type which of which are pieces of information that the WTRU previously received, from the enB, in broadcasted CQI report configuration information. The information can be one of many possible configurations <FIG(s). 2; para. 0019-0027, 0029>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 and Frenne_679 with the embodiment(s) disclosed by Wang_718. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved method of CQI feedback, including reducing overhead using compression methods when configuring CQI feedback of a WTRU. See Background and para. 0027,0029.
Claim(s) 20
Nam_964 does not explicitly teach
wherein the transmission circuitry transmits the channel state information including a channel quality indicator calculated based on the information indicating one of the plurality of CSI-RS configurations. 
However in a similar endeavor, Wang_718 teaches
wherein the transmission circuitry transmits the channel state information including a channel quality indicator calculated based on the information indicating one of the plurality of CSI-RS configurations.  A CQI report may include identifying information corresponding to a CQI configuration - for example, a number indicating a CQI reporting process, a process ID and/or CQI report type which of which are pieces of information that the WTRU previously received, from the enB, in broadcasted CQI report configuration information. The information can be one of many possible configurations <FIG(s). 2; para. 0019-0027, 0029>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 and Frenne_679 with the embodiment(s) disclosed by Wang_718. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved method of CQI feedback, including reducing overhead using compression methods when configuring CQI feedback of a WTRU. See Background and para. 0027,0029.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nam_964 (US20130258964) in view of Frenne_679 (US20160149679), in view of Sayana_299 (US20130343299), and further view of Frenne_817 (US20160105817)
Claim(s) 17, 27
Nam_964 does not explicitly teach
wherein a different beam forming pattern is applied to at least one of CSI-RSs transmitted based on the plurality of CSI-RS configurations.
However in a similar endeavor, Frenne_817 teaches
wherein a different beam forming pattern is applied to at least one of CSI-RSs transmitted based on the plurality of CSI-RS configurations. beamforming directions are different for each CSI configuration/resource for CSI reporting. <FIG(s). 9, 12; para. 0031-0032, 0044-0045, 0084, 0106-0107, 0113; Claim 2, 3>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964, Frenne_679 and Sayana_299 with the embodiment(s) disclosed by Frenne_817. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved CSI-RS configuration, particularly for cellular communications networks that utilize beamforming and/or multi-layer radio access networks. See Background.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nam_964 (US20130258964) in view of Frenne_679 (US20160149679), in view of Wernersson_773 (US20130242773), and further view of Frenne_817 (US20160105817)
Claim(s) 17, 27
Nam_964 does not explicitly teach
wherein a different beam forming pattern is applied to at least one of CSI-RSs transmitted based on the plurality of CSI-RS configurations.
However in a similar endeavor, Frenne_817 teaches
wherein a different beam forming pattern is applied to at least one of CSI-RSs transmitted based on the plurality of CSI-RS configurations. beamforming directions are different for each CSI configuration/resource for CSI reporting. <FIG(s). 9, 12; para. 0031-0032, 0044-0045, 0084, 0106-0107, 0113; Claim 2, 3>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964, Frenne_679 and Wernersson_773 with the embodiment(s) disclosed by Frenne_817. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved CSI-RS configuration, particularly for cellular communications networks that utilize beamforming and/or multi-layer radio access networks. See Background.



Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
The applicant submits that Frenne_679 teaches the UE selects CSI-RS configurates at least at para 0075 but argues that the UE fails to teach transmitting information indicating a selected CSI-RS configuration from possible configurations.
Frenne_679 teaches at least at para. 0081 (which was cited in the previous rejection) that the “UE may provide an indication confirming which CSI-RS resource is measured” which is information indicating a CSI-RS configuration because this context, the measured CSI-RS corresponds CSI-RS configuration (for example see para. 0076 where CSI-RS resources are also known as CSI-RS configurations and para 0078 where “CSI-RS resource(/configuration)” is interchangeable).  The CSI-RS resource that are measured can be on selected from different resources/configurations at least described in para 0075.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415